Case 1:19-cv-00597 Document 51-1 Filed 04/16/21 Page 1 of 2 PageID #: 300




               EXHIBIT No. 1: DECLARATION OF JOSH WEST

In the matter of:
Graham et al. v. Justice Energy., Inc., et al., Civil Action No. 1:19-cv-00597

I, Josh West, declare under penalty of perjury pursuant to 28 U.S.C. § 1746, as follows:
     1) I serve as an International Representative for District 17 of the International Union, United
         Mine Workers of America ("UMWA"). I have worked for the International Union since
         2018.
     2) District 17 of the UMWA includes Southern West Virginia and portions of Virginia. I am
         assigned to the Castlewood Office at 114 Miner's Drive, Alt. 58, Castlewood, VA 24224.
     3) In my capacity as an International Representative, I administer collective bargaining
         agreements covering UMWA members working for employers located in District 17.
           Administering collective bargaining agreements includes handling grievances and
         arbitrations, making information requests to Employers, filing charges before the
         National Labor Relations Board, and taking other actions to ensure that signatory
         employers comply with the terms and conditions of their respective collective bargaining
         agreements.
     4) Among the collective bargaining agreements that I administer are those that were signed
         by the Defendants in the above-referenced case: Justice Energy Co., Keystone Service
         Industries, Inc., Bluestone Coal Corp., Double-Bonus Coal Co., and Southern Coal
         Corporation ("the Justice Companies").
     5) The collective bargaining agreements signed by the Justice Companies requires them to
         provide medical and prescription drug coverage to eligible retirees and their dependents
         through an Employee Benefit Plan.
    6) Periodically, and without notice or warning, the Justice Companies' retiree prescription
         drug coverage is cancelled or terminated. In my capacity as International Representative,
         I receive phone calls from eligible retirees and eligible dependents from the Justice
         Companies complaining that they went to the pharmacy to fill a prescription and were
         informed that their coverage was cancelled or terminated. I generally receive calls from
         multiple retirees on the same day, indicating that it was not an isolated event. These
         periodic cancellations or terminations happened both before and after this law suit was
         filed. Retirees have told me that whether or not they will have prescription drug coverage
         on any given day is a constant concern.
    7) It is my understanding that some retirees also contact the Justice Companies directly and
         some contact the UMWA Legal Department to report the cancellations or terminations. It
         is my understanding that the UMWA Legal Department also contacts the Justice
         Companies regarding periodic lapses in prescription drug coverage and that coverage was
         usually restored within a week, though sometimes longer.
    8) On January 21, 2020, the Court issued a Consent Order that was signed by the UMWA and
         the Justice Companies. In that Order, the Justice Companies agree to provide
         uninterrupted prescription drug coverage, as required by their collective bargaining
         agreements.
    9) Beginning on or about April 14, 2021, I began to receive phone calls from eligible retirees
         and eligible dependents of the Justice Companies, complaining that they had been
         informed by their pharmacy that their prescription drug coverage was cancelled or
         terminated.
    10) The retirees were not given any warning that their prescription drug coverage would be
         cancelled or terminated. Some of the retirees attempted to contact the Justice Companies,
         but were unable to reach them. The Justice Companies have not received an explanation
         for the cancellation or termination of their prescription drug benefits.
    11) Some retirees and their dependents have been required to pay for their prescription drug
         out-of-pocket. Other retirees and their dependents require multiple and/or expensive
         prescriptions and cannot afford to pay for them out-of-pocket. As a result, they have
         been forced to forego their medication.
    12) At no time since April 14, 2021 has anyone employed by the Justice Companies
         explained why the coverage has been cancelled or when retirees can expect their
         coverage to be restored.
I declare under penalty of perjury that the foregoing is true and correct. Executed on:
Case 1:19-cv-00597 Document 51-1 Filed 04/16/21 Page 2 of 2 PageID #: 301
